t c memo united_states tax_court david a demetree petitioner v commissioner of internal revenue respondent david a demetree and deborah demetree petitioners v commissioner of internal revenue respondent docket nos date kenton v sands for petitioners stephen r takeuchi for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether david a demetree david failed to report income relating to and and whether david and deborah demetree deborah failed to report income relating to findings_of_fact in david married michelle demetree michelle between and david and michelle had four children during the early 1970s david a licensed real_estate broker opened and operated a property management firm david demetree associates - realtors david and michelle separated in in order to devote most of his time to contentious divorce proceedings in david closed his property management firm in that year he also transferred state road property to arthur and naomi demetree arthur and naomi his parents san sebastian court to walter pemberton his friend and the brahman inn to jeanette hinkle his sister in and arthur and naomi reported rental income relating to the property but in and david received the rental income in addition david made the mortgage payments and retained the rental income relating to san sebastian court until the lender foreclosed on the property with respect to the brahman inn demetree and associates supervised the collection and deposit of rents while an onsite manager handled the day-to- day operations eg preparation of monthly summaries collection of rents and payment of expenses in david and michelle divorced the following year david married deborah deborah had custody of a daughter from a previous marriage and in david was awarded sole custody of his four children although they struggled financially on deborah’s salary as a full-time insurance adjuster david stayed at home to care for the five children and perform domestic duties prior to and during the years in issue david had a close relationship with arthur naomi and ms hinkle david relied heavily on their generosity to supplement deborah’s salary arthur and naomi regularly gave david and his family large gifts they gave two homes to david dollar_figure in trust for david’s children annual dollar_figure gifts to petitioners and each of david’s children automobiles to each of petitioners’ children and weekly gifts of cash and food to petitioners they also made substantial loans to david documented with numerous promissory notes upon david’s failure to repay some of these loans arthur and naomi obtained a dollar_figure judgment against him yet they continued to transfer significant amounts of money to petitioners in addition ms hinkle lent david funds from the brahman inn business account she documented these loans with promissory notes and upon david’s failure to repay some of these loans obtained a judgment against him from the early 1970s through his death in arthur a successful real_estate developer and broker operated demetree and associates a commercial property management sole_proprietorship demetree and associates’ principal business activities were the leasing and management of commercial warehouses owned by partnerships in which arthur was a partner the total management responsibilities relating to demetree and associates were minimal eg the collection of rents and supervision of repairs from through david occasionally assisted arthur by performing services for demetree and associates david also signed pursuant to a power_of_attorney arthur’s name on demetree and associates’ business checks and deposit slips including checks payable to himself or to third parties on his behalf arthur did not deduct the amounts he transferred to david issue david forms w-2 wage and tax statements or issue forms 1099-misc miscellaneous income arthur and naomi reported the income attributable to demetree and associates on the schedules c profit or loss from business accompanying their and joint federal_income_tax returns in arthur and naomi lent david funds to purchase a one-third interest in a partnership formed to build north lane plaza nlp a strip mall the following year arthur and naomi also lent david funds to start and operate scooper’s ice cream scooper’s in one of nlp’s stores scooper’s produced losses during all its years of operation until david sold it in in and david claimed net_operating_loss deductions relating to nlp and scooper’s from through david managed nlp and reported on his return dollar_figure of compensation relating to his management activities in that year david transferred his one-third interest to the other partners in demetree and associates employed julia lloyd as a full-time property manager she was responsible for collecting rents preparing monthly rental summaries and assisting david in securing tenants and negotiating leases for nlp following arthur’s death in david began managing the properties formerly managed by his father ms lloyd worked for david in the same capacity that she had for arthur david reported the income relating to his property management activities on the schedules c accompanying his and returns and claimed a rental loss deduction relating to in ms lloyd asked david to terminate her so that she would be eligible to collect unemployment benefits when david refused she retaliated by filing a complaint with the local_government authorities alleging david’s business use of a residential condominium she also contacted respondent alleged that david had taken funds from demetree and associates and failed to report such funds to the internal_revenue_service and prepared ledgers documenting the alleged improprieties respondent then initiated a criminal investigation of david and seized all of david’s records and those relating to demetree and associates in after respondent seized the records ms lloyd terminated her employment relationship with david demetree and associates realtors in respondent ended the criminal investigation from through while petitioners were married deborah filed separate_income tax returns david did not file returns relating to through he delinquently filed his through returns on date and his return on date petitioners delinquently filed their return on date by notice_of_determination notice dated date respondent determined deficiencies additions to tax and penalties relating to and the deficiencies totaled dollar_figure the sec_6651 a a and additions to tax totaled dollar_figure and the sec_6662 penalties totaled dollar_figure on date respondent sent petitioners a second notice in which he determined a dollar_figure deficiency and an dollar_figure sec_6662 penalty relating to by amendment to answer filed date respondent after analyzing seized bank statements checks and deposit unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure tickets revised his determinations relating to and the increases in the deficiencies totaled dollar_figure the additions to tax totaled dollar_figure and the penalties totaled dollar_figure with respect to and respondent determined decreases in the deficiencies totaling dollar_figure and additions to tax totaling dollar_figure on date petitioners while residing in longwood florida filed petitions with this court on date the court granted their motion to consolidate the two cases i burden_of_proof opinion petitioners contend that the direct and indirect income reconstruction methods that respondent used to determine the deficiencies in his notices were arbitrary and excessive we disagree david had a duty but failed to maintain adequate financial records relating to most of the years in issue sec_6001 sec_1_6001-1 income_tax regs accordingly respondent’s use of the direct and indirect income reconstruction at trial respondent discovered that the revised deficiency for in his amendment to answer should have been increased rather than decreased in his brief respondent asks the court to rely on the original deficiency in the notice relating to we grant respondent’s request on brief because it does not prejudice petitioners ie petitioners were put on notice of the deficiency and additions to tax and the request does not raise any new issues see rule a 371_us_178 methods was appropriate respondent’s determinations were not arbitrary or excessive and petitioners bear the burden of going forward see 301_f2d_484 5th cir affg tcmemo_1959_172 40_tc_30 respondent concedes that pursuant to rule a he bears the burden_of_proof on matters relating to the increases in the deficiencies pleaded in his amendment to answer with respect to all of the remaining matters our conclusion is unaffected by who bears the burden_of_proof accordingly we need not address the parties’ burden_of_proof contentions ii respondent’s income determinations respondent contends that david failed to report income he received from demetree and associates and property he had transferred to family members and friends petitioners contend that the amounts they received were gifts and loans and that david’s transfers of properties were bona_fide transactions a demetree and associates respondent contends that all of the income earned by demetree and associates should have been attributed to david because he and not arthur controlled the business respondent asserts that david performed the managing and leasing activities relating to demetree and associates arthur was never sec_7491 is inapplicable because the examination of petitioners’ returns began before the statute’s effective date present in the office david routinely signed arthur’s name and arthur who was in his seventies during the years in issue was unable to manage demetree and associates in the alternative respondent contends that the amounts petitioners received from demetree and associates were compensation_for services we disagree david did not control demetree and associates see 34_tc_333 holding that business income is taxable to the person who owns and controls the business petitioners both of whom were credible witnesses testified that while deborah worked david performed domestic duties and was a full-time care provider to their five children david merely assisted arthur who made the major business decisions arthur successfully ran demetree and associates for more than years before david began assisting him he continued to report the business income on his returns and he was listed as the owner or broker on the leases and sales agreements the only contrary evidence was the testimony of ms lloyd who was not credible finally the facts that david signed arthur’s name using a power_of_attorney and arthur was in his seventies during the years in issue are of little significance nor are we persuaded that the amounts that david received from demetree and associates were compensation_for services rendered instead the testimony and documentary_evidence establish that arthur and naomi made gifts and loans from demetree and associates to david and his family david and ms hinkle’s testimony established that the disbursements were not made or intended to be made for any services rendered and that david was under no obligation to perform services see 302_us_34 holding that the controlling factor to distinguish between a gift and compensation is the intent of the payor rather the transfers to david were consistent with arthur and naomi’s established pattern of making frequent and substantial gifts and loans to david and his family accordingly we reject respondent’s determinations relating to and prior to arthur’s death in david however failed to report income relating to his and property management activities see sec_61 366_us_213 therefore we sustain respondent’s determinations relating to those years b the brahman inn respondent contends that the amounts ms hinkle transferred to david were compensation_for his management services related to the brahman inn david and ms hinkle’s testimony established that the amounts he received were loans and that the management responsibilities relating to the brahman inn were handled by an onsite manager and supervised by demetree and associates accordingly we reject respondent’s determinations c david’s property transfers respondent contends that the rental income relating to san sebastian court and the property transferred by david is properly attributable to david david is indeed liable for the taxes relating to the rental income from san sebastian court in david transferred san sebastian court to walter pemberton prior to the bank’s foreclosing on the property however david continued to make the mortgage payments and retained all of the rental income even though david transferred legal_title of san sebastian court david remained the beneficial_owner of the property 281_us_111 80_tc_1090 affd 765_f2d_1051 11th cir arthur and naomi gave david the rental income from the property relating to and and david did not retain beneficial_ownership of the property accordingly we sustain respondent’s determinations relating to san sebastian court and reject respondent’s determinations relating to the property d north lane plaza and scooper’s ice cream respondent determined that david failed to report compensation income from nlp and scooper’s relating to and petitioners contend that these funds were withdrawn to reimburse david for expenditures he made on behalf of nlp and scooper’s we agree with respondent the funds withdrawn were compensation relating to management services david rendered on behalf of nlp and scooper’s see sec_61 james v united_states supra accordingly respondent’s determinations are sustained e interest_income respondent determined that petitioners failed to report interest_income relating to and we sustain respondent’s determinations relating to david’s accounts ie interest earned in and and deborah’s accounts ie interest earned in iii petitioners’ claimed loss deductions there is no evidence to support petitioners’ claimed and net_operating_loss deductions or rental loss deduction see sec_6001 sec_1_6001-1 income_tax regs accordingly respondent’s determinations are sustained iv self-employment_income respondent determined that petitioners were liable pursuant to sec_1401 for tax on self-employment_income relating to all the years in issue we hold that consistent with our findings petitioners are liable for self-employment_tax relating to income from nlp scooper’s and david’s property management activities relating to and see sec_1402 and b v additions to tax and penalties respondent determined additions to tax pursuant to sec_6651 sec_6654 and sec_6661 sec_6651 provides an addition_to_tax for failure_to_file a tax_return in a timely manner unless such failure was due to reasonable_cause and not due to willful neglect there was no reasonable_cause for the delay in filing the returns and thus david is liable for the sec_6651 additions to tax see eg 116_tc_438 sec_6654 provides an addition_to_tax for failure to pay estimated income_tax david filed no returns and made no estimated_tax payments relating to and and thus is liable for those additions to tax see eg 99_tc_202 sec_6661 provides for an addition_to_tax for substantial understatements reduced by the portion for which there is substantial_authority or adequate_disclosure david’s understatements were not based on substantial_authority or adequately disclosed and thus david is liable for those additions to tax see eg 105_tc_324 respondent also determined additions to tax pursuant to sec_6653 and accuracy-related_penalties pursuant to sec_6662 petitioners’ failure to keep records and file timely and accurate returns was due to negligence see eg higbee v commissioner supra pincite niedringhaus v commissioner supra pincite accordingly petitioners are liable for those additions to tax and accuracy-related_penalties contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
